Filed 4/30/19
                CERTIFIED FOR PUBLICATION

IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                 SECOND APPELLATE DISTRICT

                          DIVISION FOUR


THE PEOPLE,                            B291804

        Plaintiff and Appellant,       (Los Angeles County
                                       Super. Ct. No. ZM038715)
        v.

DERRICK MORRISON,

        Defendant and Respondent.


      APPEAL from an Order of the Superior Court of Los
Angeles County. Roberto Longoria, Judge. Reversed.
      Jackie Lacey, Los Angeles County District Attorney, Phyllis
C. Asayama, Deputy District Attorney, Matthew Brown, Deputy
District Attorney for Plaintiff and Appellant.
      Ricardo D. Garcia, Los Angeles County Public Defender,
Albert J. Measter, Head Deputy Public Defender, Alvin Thomas,
Deputy Public Defender, Lara Kislinger, Deputy Public Defender,
for Respondent.
      Near the end of his term of confinement, prison authorities
identified Respondent Derrick Morrison as a potential sexually
violent predator (SVP) pursuant to the Sexually Violent Predator
Act (Welf. & Inst. Code, § 6600, et seq.) (SVPA).1 As discussed
more fully below, the SVPA mandates a process for the
identification and involuntary civil commitment of SVPs beyond
the expiration of their prison terms. Civil commitment protects
the public and allows the SVP to receive treatment.
      Morrison had been convicted of kidnapping and raping a
fourteen-year-old girl, and forcing her to orally copulate him.
While in prison for those crimes, Morrison repeatedly engaged in
sexual misconduct and threatening sexualized behavior toward
female prison medical professionals. He also admitted he had
uncontrollable urges and was likely to rape again if released.
      As part of the SVPA screening process, two psychologists
employed by the state evaluated Morrison. Initially they
disagreed with one another, with one evaluator saying Morrison
met the criteria for commitment as an SVP, and the other
opining he did not. Following statutory protocol, authorities then
appointed two independent psychologists to evaluate Morrison
again. They, too, disagreed with one another, with one expert
opining Morrison met the SVP criteria and the other concluding
he did not.
      Authorities then referred the matter to a peer reviewer,
who discovered the initial evaluator who concluded Morrison was
not an SVP had failed to consider and address all the reports of
Morrison’s prison misconduct. The peer reviewer brought this

      1 All further statutory references are to the Welfare &
Institutions Code unless otherwise noted.




                                2
oversight to the evaluator’s attention. After reviewing the
reports, including reports Morrison had repeatedly exposed
himself to and masturbated in front of female medical
professionals, and engaged in other threatening sexual behavior,
the evaluator changed her opinion. Authorities then certified the
reports of the two original evaluators and passed them along to
the Los Angeles County District Attorney, who filed the civil
commitment petition in this case.
       The trial court dismissed the petition, however, agreeing
with Morrison’s contention that the statute required dismissal
because section 6601, subdivision (f) provides in relevant part: “If
an examination by independent professionals . . . is conducted, a
petition to request commitment under this article shall only be
filed if both independent professionals who evaluate the
person . . . concur that the person meets the criteria for
commitment . . . .” 2
       We reverse. Three of four experts concluded Morrison is an
SVP. Morrison confided to a psychologist that, if released, he
would rape again. Releasing him without submitting the issue to
a jury would be an absurd result, frustrating the statutory
purposes of protecting the public and providing treatment to


      2 The dismissal order was unsigned and no judgment was
entered. We may nevertheless review the order as an appeal
from a final judgment in a special proceeding of a civil nature.
(See Code of Civ. Proc. §1063-1064; Bagration v. Superior Court
(2003) 110 Cal. App. 4th 1677, 1685; Knoll v. Davidson (1974) 12
Cal. 3d 335, 343.) Or we may treat the notice of appeal as a writ
petition. Dismissal of an SVP commitment petition may be
challenged by writ review because “dismissal will result in the
release of one potentially dangerous to the public.” (People v.
Superior Court (2002) 27 Cal.4th. 888, 902 fn.4 (Ghilotti).)




                                 3
sexually violent offenders. (See Stats.1995, ch. 763, § 1.) We
conclude the statute required the Director of the Department of
State Hospitals (DSH) to request the District Attorney to file a
civil commitment petition, and therefore dismissal was
unwarranted.

                   STATUTORY FRAMEWORK.
       The SVPA took effect on January 1, 1996 and provides for
the involuntary civil commitment of SVPs upon completion of
their prison terms. (§ 6600, et seq.; Ghilotti, supra, 27 Cal.4th at
p. 902.) The process of determining whether a convicted sex
offender meets the requirements of the SVPA takes place in
several stages, both administrative and judicial.
       The SVPA targets individuals presently in prison for any
offense, or after a parole revocation, who have been convicted of a
sexually violent offense—as defined by statute—against one or
more victims, and who currently have “a diagnosed mental
disorder” making them “a danger to the health and safety of
others in that it is likely that [they] will engage in sexually
violent criminal behavior.” (§ 6600, subd. (a)(1); § 6601, subd.
(d).) As a prisoner’s release date approaches, the California
Department of Corrections and Rehabilitation (CDCR) is
required to screen the inmate as a potential SVP. (§ 6601, subds.
(a) & (b).)
       If the screening indicates the offender is a potential SVP,
he or she is referred for evaluation by two psychologists or
psychiatrists. (§ 6601, subds.(c) & (d);3 Hubbart v. Superior

      3Section 6601, subdivision (c) provides: “The State
Department of State Hospitals shall evaluate the person in
accordance with a standardized assessment protocol, developed




                                 4
Court (1999) 19 Cal. 4th 1138, 1146.) If after evaluating the
inmate both professionals agree the inmate “has a diagnosed
mental disorder so that he or she is likely to engage in acts of
sexual violence without appropriate treatment and custody,” an
involuntary commitment petition shall be filed. (§ 6601, subds.
(d) & (i).) When there is a split of opinion between the original
evaluators, independent professionals are contacted to evaluate
the inmate again. A petition “shall only be filed” if both
independent evaluators believe the offender meets the criteria for
involuntary commitment. (§ 6601, subds.(e) & (f).)4


and updated by the State Department of State Hospitals, to
determine whether the person is a sexually violent predator as
defined in this article. The standardized assessment protocol
shall require assessment of diagnosable mental disorders, as well
as various factors known to be associated with the risk of
reoffense among sex offenders. Risk factors to be considered shall
include criminal and psychosexual history, type, degree, and
duration of sexual deviance, and severity of mental disorder.”

       Subdivision (d) provides in relevant part: “Pursuant to
subdivision (c), the person shall be evaluated by two practicing
psychiatrists or psychologists, or one practicing psychiatrist and
one practicing psychologist, designated by the Director of State
Hospitals. If both evaluators concur that the person has a
diagnosed mental disorder so that he or she is likely to engage in
acts of sexual violence without appropriate treatment and
custody, the Director of State Hospitals shall forward a request
for a petition for commitment under Section 6602 to the county
designated in subdivision (i).”

      4 Section 6601, subdivision (e) provides: “If one of the
professionals performing the evaluation pursuant to subdivision
(d) does not concur that the person meets the criteria specified in




                                 5
       If, under section 6601, subdivision (d) or (f) two evaluators
agree, a commitment petition is filed in the superior court.
(§ 6601, subd. (i).) It is in the superior court that the actual
determination of SVP status takes place. Because SVP
commitment results in loss of liberty, the respondent is afforded a
number of procedural protections typically granted a criminal
defendant. The superior court first holds a hearing where the
person is entitled to the assistance of counsel to determine
whether probable cause exists to believe the person named in the
petition is likely to engage in sexually violent predatory criminal
behavior upon release. (§ 6602.) If no probable cause is found,
the petition is dismissed. However, if the court finds probable
cause, the court orders a trial to determine whether the person is
an SVP under section 6600. (§ 6602, subd. (a); Hubbart, supra,
19 Cal.4th at pp. 1146, fn. omitted.)
       At trial, the alleged SVP is entitled to the assistance of
counsel, the right to retain experts or professional persons to
perform an examination on his or her behalf, and to have access
to all relevant medical and psychological records and reports.

subdivision (d), but the other professional concludes that the
person meets those criteria, the Director of State Hospitals shall
arrange for further examination of the person by two
independent professionals selected in accordance with
subdivision (g).”

      Section 6601, subdivision (f) provides in relevant part: “If
an examination by independent professionals pursuant to
subdivision (e) is conducted, a petition to request commitment
under this article shall only be filed if both independent
professionals who evaluate the person pursuant to subdivision (e)
concur that the person meets the criteria for commitment
specified in subdivision (d).”




                                 6
(§ 6603, subd. (a).) The trier of fact is charged with determining
whether the requirements for classification as an SVP have been
established beyond a reasonable doubt. (§ 6604.) Any jury
verdict on the issue must be unanimous. (§ 6603, subd. (f).)
      Pursuant to Proposition 83, passed by the voters in 2006, a
person committed under the SVPA is committed for an indefinite
term until he or she can establish by a preponderance of the
evidence that he or she is no longer an SVP. (People v. McKee
(2010) 47 Cal. 4th 1172, 1186–1188.)

 FACTUAL BACKGROUND AND PROCEDURAL HISTORY
      In December 1998, Morrison was convicted of violating
Penal Code section 288a, subdivision (c) (oral copulation with a
minor 14 years of age or older and section 261, subdivision (a)(2)
(rape by force or fear), with an enhancement under section 667.8,
subdivision (a) (kidnapping to commit a specified sex offense).
Morrison met the victim at a bar, and—against her will—took
her to a residence where he sexually assaulted her. He received a
term of 20 years in prison.
      Morrison was due to be released from prison on September
23, 2017. CDCR conducted an initial evaluation in December
2016 and concluded Morrison met initial screening criteria to be
evaluated as an SVP. In April 2017, DSH conducted a clinical
review and recommended further evaluation of Morrison.
      Pursuant to section 6601, subdivision (d), in June 2017, Dr.
David Parecki and Dr. Lisa A. Jeko, both psychologists, were
assigned Morrison’s initial psychological and risk assessment.
Both doctors’ reports were due July 31, 2017. Evaluators use a
“standardized assessment protocol” promulgated in accordance
with the Administrative Procedure Act. (§ 6601, subd. (c).) The




                                7
protocol “shall require assessment of diagnosable mental
disorders, as well as various factors known to be associated with
the risk of reoffence among sex offenders.” (§ 6601, subd. (c).)
       The two psychologists initially disagreed whether Morrison
met the SVP criteria: Dr. Jeko believed he did not, while Dr.
Parecki believed he did.
       Subsequently, as a result of this split of opinion, the matter
was referred for additional evaluation by two independent
psychologists under section 6601, subdivision (e). Dr. Robert M.
Brook interviewed and evaluated Morrison and concluded
Morrison did meet the SVP criteria. But, the second psychologist,
Dr. Mary Jane Alumbaugh, concluded Morrison did not.
       Due to the split in opinions, DSH submitted all four
evaluations for peer review before certification of the reports.
Certification is the process by which DSH indicates the reports
are ready either to be sent to the appropriate county to petition
for commitment, or used to authorize closure of the case if there
is no referral to a county District Attorney or County Counsel.
DSH permits evaluators to alter their reports prior to
certification.
       Pursuant to the peer review process, the peer reviewer
contacted Drs. Jeko and Alumbaugh to address DSH’s comments
regarding their reports. Dr. Alumbaugh responded and
confirmed her opinion remained the same. But Dr. Jeko
requested additional information regarding Morrison’s history in
response to the peer reviewer’s observation that there were more
CDCR 115 Rule reports (which document rule violations by
prisoners) than Dr. Jeko noted in her report.
       After reviewing the additional information, Dr. Jeko
revised her evaluation to conclude Morrison is an SVP. The




                                 8
complete record revealed Morrison had close to 30 separate 115
Rule violations dating from 2002 to September 2016. These
included repeated episodes of indecent exposure and/or
masturbation in front of female nurses, physicians, and
psychologists. For example, Morrison confronted a female
psychologist in her office and exposed himself, masturbated
during a session with a female physician, and masturbated and
exposed himself through his cell door to another female
psychologist. At least one female psychologist felt “very
uncomfortable and quite threatened” by Morrison’s misconduct.
Morrison told a psychologist he had uncontrollable urges and, if
released, he would rape again. Dr. Jeko diagnosed Morrison with
Unspecified Paraphilia Disorder, Exhibitionist Disorder, and
Antisocial Personality Disorder. Dr. Jeko’s initial report was
based on a significantly smaller and less detailed list of 115 Rule
violations and did not reflect the extent and depth of Morrison’s
misconduct in prison.
       DSH certified Dr. Parecki’s evaluation and Dr. Jeko’s
updated evaluation, and sent them to the Los Angeles County
District Attorney. DSH did not mention the set of independent
evaluations and did not send them to the District Attorney, nor
did it mention Dr. Jeko’s initial evaluation.
       On September 19, 2017, the District Attorney filed a
petition to commit Morrison as an SVP pursuant to section 6602.
Morrison was arraigned on the petition on September 22, 2017.
       Morrison then filed a motion to dismiss the petition,
contending it did not comply with section 6601, subdivision (e)
because the second set of evaluators did not concur that Morrison
was an SVP, and unless they concurred, no petition could be filed
even if the initial evaluators had later concurred. The District




                                 9
Attorney opposed, arguing evaluators may alter their reports
prior to certification, and once a petition has been filed, dismissal
is not the appropriate remedy.
       At the hearing on the motion to dismiss, Morrison argued
the plain language of section 6601, subdivision (f) did not permit
the filing of the petition, and DSH’s peer review quality
assurance process by which it certified the opinions of the first
evaluators was not set forth in the statutory language. The
District Attorney argued nothing in the statute precluded a
doctor from reevaluating his or her opinion, and prohibiting
reevaluation would not serve the purpose of the SVPA. The court
took the matter under submission.
       The court later heard additional argument. The District
Attorney argued the court should not disregard the state’s
compelling interest in protecting the public from SVPs, and
Morrison could not show his rights under the SVPA were in any
way impaired. Morrison argued the statute unambiguously
precludes filing of the petition in this case, and it was silent on
quality assurance protocols.
       The court observed, “the People . . . are asking this court to
not only ignore the plain statutory language [of section] 6601(d),
but to rewrite it to permit an original evaluator’s report that
changes from a negative to a positive to be substituted in when
nothing in the construction of the statute in its language [sic]
provides for this.” The court granted the motion to dismiss and
this appeal followed. On August 29, 2018, we granted the
People’s petition for writ of supersedeas and stayed the matter
pending appeal.




                                 10
                            DISCUSSION
I.     STANDARD OF REVIEW AND PRINCIPLES OF
STATUTORY INTERPRETATION.
       “We review de novo questions of statutory construction. In
doing so, ‘ “our fundamental task is to ‘ascertain the intent of the
lawmakers so as to effectuate the purpose of the statute.’ ” ’
[Citation.]” (Apple Inc. v. Superior Court (2013) 56 Cal. 4th 128,
135.) “We first examine the statutory language, giving it a plain
and commonsense meaning. We do not examine that language in
isolation, but in the context of the statutory framework as a
whole in order to determine its scope and purpose and to
harmonize the various parts of the enactment. If the language is
clear, courts must generally follow its plain meaning unless a
literal interpretation would result in absurd consequences the
Legislature did not intend.” (City of San Jose v. Superior Court
(2017) 2 Cal.5th 608, 616 (City of San Jose).) We give words their
usual, ordinary meanings. (Curle v. Superior Court (2001) 24
Cal. 4th 1057, 1063.) “Furthermore, we consider portions of a
statute in the context of the entire statute and the statutory
scheme of which it is a part, giving significance to every word,
phrase, sentence, and part of an act in pursuance of the
legislative purpose.” (City of San Jose, supra, 2 Cal.5th at pp.
616–617.)
       If the statutory language permits more than one reasonable
interpretation, courts may consider other aids, such as the
statute’s purpose, legislative history, and public policy. (City of
San Jose, supra, 2 Cal.5th at pp. 616–617.) “We must . . . give
[an ambiguous provision] a reasonable and commonsense
interpretation consistent with the apparent purpose and
intention of the lawmakers . . . which upon application will result




                                11
in wise policy rather than mischief or absurdity.” (Gattuso v.
Harte-Hanks Shoppers, Inc. (2007) 42 Cal. 4th 554, 567, internal
quotation marks omitted.)
      Here, the Legislature included an express statement of its
purpose and intent in an uncodified section of the statute,
emphasizing a desire to protect the public from sexually violent
predators, and to secure treatment for SVP’s:
      “The Legislature finds and declares that a small but
      extremely dangerous group of sexually violent predators
      that have diagnosable mental disorders can be identified
      while they are incarcerated. These persons are not safe to
      be at large and if released represent a danger to the health
      and safety of others in that they are likely to engage in acts
      of sexual violence. The Legislature further finds and
      declares that it is in the interest of society to identify these
      individuals prior to the expiration of their terms of
      imprisonment. It is the intent of the Legislature that once
      identified, these individuals, if found to be likely to commit
      acts of sexually violent criminal behavior beyond a
      reasonable doubt, be confined and treated until such time
      that it can be determined that they no longer present a
      threat to society.” (Stats.1995, ch. 763, § 1.)

II.   THE SVPA REQUIRES THE FILING OF A
COMMITMENT PETITION WHEN BOTH INITIAL
EVALUATORS CONCUR, EVEN IF THEY DO SO AFTER
INITIAL DISAGREEMENT.
      Morrison asserts the statutory language of subdivisions (d),
(e) and (f) creates a decision tree providing for evaluations to take
place in a specific order such that once a set of “independent”




                                 12
evaluations under subdivision (f) is conducted, those evaluations
take precedence over earlier evaluations under subdivision (d).
Under Morrison’s view, the statute prohibits any reliance on the
original evaluators once the independent set of evaluations is
completed. Morrison bases his interpretation upon the language
of subdivision (f) stating “[i]f an examination by independent
professionals … is conducted, a petition to request commitment
under this article shall only be filed if both independent
professionals . . . concur” the person is an SVP.
       Morrison misreads the statute. Subdivision (d) states, in
relevant part, “If both evaluators concur that the person has a
diagnosed mental disorder so that he or she is likely to engage in
acts of sexual violence without appropriate treatment and
custody, the Director of State Hospitals shall forward a request
for a petition for commitment under Section 6602 to the
county . . . .” (Emphasis added.) By using the word “shall” in
subdivision (d), the Legislature required the Director of State
Hospitals to forward a request for filing a petition if—as was the
case here—both initial evaluators agree the subject meets the
SVP criteria. The statute does not make an exception for the
situation in this case: a concurrence among the original
evaluators, coming after the peer review process, and after
independent evaluators had completed their evaluations. Once
Dr. Jeko revised her evaluation, the Director had a mandatory
obligation to forward the request for filing, and the Director
complied.
       Subdivision (f) can be reconciled easily with the clear
mandatory duty created in subdivision (d). If the two initial
evaluators under subdivision (d) ultimately agree the person
meets the SVP criteria, the request for filing must (“shall”) be
forwarded to the relevant county. If, as happened here, the initial




                                13
evaluators do not immediately agree, evaluations may also be
conducted under subdivision (f). If the independent evaluators
both agree, the Director may forward a request for filing based on
the independent evaluations. He or she may not do so under
subdivision (f) if the independent evaluators do not concur. (See
Section 6601, subdivision (f), [“[P]etition . . . shall only be filed if
both independent professionals . . . concur . . .”]) But if—as
happened in this case—the independent evaluators disagree, but
both original evaluators ultimately agree the person meets the
SVP criteria, the Director is not relieved from his or her
mandatory obligation under subdivision (d) to forward a request
for filing a petition. This is consistent with the Legislature’s
intent to protect the public by filing petitions in cases where
warranted, but not where filing is unwarranted. (People v. Scott
(2002) 100 Cal. App. 4th 1060, 1063 [“The Legislature has
imposed procedural safeguards to prevent meritless petitions
from reaching trial”].)
        So understood, the filing of the petition here was in full
compliance with the procedures of section 6601 because it was
supported by the concurrence of two subdivision (d) evaluators.
“Read together, subdivisions (d), (e) and (f) of Section 6601
amount to an unambiguous statutory prefiling requirement that
a petition for commitment or recommitment may not be filed
unless two evaluators, appointed under the procedures specified
in Section 6601, subdivisions (d) and (e), have concurred that the
person currently meets the criteria for commitment under the
SVPA [Citations.] Where this initial requirement is not met, the
commitment may not proceed.” (Reilly v. Superior Court (2013)
57 Cal. 4th 641, 647, internal quotation marks omitted.)




                                  14
         Morrison assails DSH’s use of a peer review process in
connection with its screening of possible SVPs, but we conclude
the use of that process is consistent with the statute’s preference
for accurate evaluations and its explicit directive to “conduct a
full evaluation.” (§ 6601, subd. (b).) “If as a result
of . . . screening it is determined that the person is likely to be a
sexually violent predator, the [CDCR] shall refer the person to
the [DSH] for a full evaluation of whether the person meets the
criteria in section 6600.” (§ 6601, subd. (b), italics added.) In
this case, one of the two original evaluators did not do a “full
evaluation” because she mistakenly did not review the entirety of
the relevant record. The error was called to her attention. Dr.
Jeko then reviewed the additional material and revised her
opinion, finding Morrison posed a danger to the public.
         Obviously, the protocol of section 6601 contemplates that in
doing a “full evaluation,” the original evaluators will do a
complete assessment based on all relevant information. Without
a complete review, an evaluator cannot comply (and in fact,
violates) the statutory mandate of considering all the risk factors:
“Risk factors to be considered shall include criminal and
psychosexual history, type, degree, and duration of sexual
deviance, and severity of mental disorder.” (§ 6601, subd. (c).)
All of these factors require consideration of the entire relevant
record. For instance, an evaluator cannot possibly determine the
duration of sexual deviance and the severity of the mental
disorder without reviewing incidents like those initially neglected
by Dr. Jeko.
         True, nothing in the statute expressly permits a peer
review to assess the reliability of the initial and supplemental
evaluations. But nothing in the statute precludes it either, and




                                 15
the structure of subdivisions (d), (e) and (f) is perfectly consistent
with a process in which the two differing initial evaluations and
the two supplemental evaluations are assessed and revaluated
before being certified. Indeed, such peer review is common in the
forensic psychiatric and psychological community.
As revealed by this case, the peer review serves the purpose of
the SVP protocol, because it enhances the reliability of the
evaluations by ensuring completeness and adherence to
professional standards. Indeed, the peer review can work to the
offender’s benefit if it reveals positive information that an
original evaluator neglected to consider. The statute ought not to
be construed to put the public at risk or to deny release to a
person being screened, based on an initial incomplete evaluation,
and nothing in the statute precludes an initial evaluator from
changing an opinion when the peer reviewer calls to his or her
attention additional relevant information warranting a
reevaluation.5

      5 Other provisions of the statute also demonstrate the
Legislature’s preference for accurate and updated evaluations.
For example, section 6603, subdivision (c) provides “[i]f the
attorney petitioning for commitment under this article
determines that updated evaluations are necessary in order to
properly present the case for commitment, the attorney may
request the [DSH] to perform updated evaluations. If one or
more of the original evaluators is no longer available to testify for
the petitioner in court proceedings, the attorney petitioning for
commitment under this article may request . . . replacement
evaluations. . . . However, updated or replacement evaluations
shall not be performed except as necessary to update one or more
of the original evaluations or to replace the evaluation of an
evaluator who is no longer available to testify for the petitioner in
court proceedings. . . . If an updated or replacement evaluation




                                 16
       Permitting peer review of evaluations before filing the
petition is consistent with the preliminary role evaluations play
in the SVP commitment scheme. It is not in the pre-filing
administrative process, but at trial that the critical SVP
determination is made. (See People v. Superior Court (2001) 87
Cal. App. 4th 1122, 1130 (Preciado).) “After the petition is filed,
rather than demonstrating the existence of the two evaluations,
the People are required to show the more essential fact that the
alleged SVP is a person likely to engage in sexually violent
predatory criminal behavior. [Citation.]” (Ibid.)
       In Reilly, supra, 57 Cal. 4th 641, 655, our Supreme Court
clarified that SVP petitions should not be dismissed based on
errors in the administrative assessment process, absent a
showing of material error, and even then the remedy may be
reevaluation rather than dismissal. “Indeed, if an alleged SVP
can demonstrate that a material error occurred in the evaluative
process, for purposes of section 6601, both concurring evaluations
are invalid and are rendered a legal nullity. New evaluations
must therefore replace them, ensuring that an alleged SVP who
has proved that material error occurred in the proceedings
receives adequate protection under the SVPA.” (Ibid.) As the
court noted, “the Legislature did not intend that courts interpret
section 6601’s procedural requirements with unnecessary
strictness to prevent the trier of fact from ultimately determining
each individual’s SVP status.” (Ibid. at 655-656.) Here, there was
no showing of error, much less material error, and we see no

results in a split opinion as to whether the person subject to this
article meets the criteria for commitment, [DSH] shall conduct
two additional evaluations in accordance with subdivision (f) of
Section 6601.”




                                 17
reason to depart from the Legislature’s evident preference that
SVP status be determined at trial.
       Where, as here, the evaluators under section 6601,
subdivision (d) initially disagree, but as a result of a peer review
process and review of a more complete record they eventually
agree the person being evaluated is an SVP, the Director of the
DSH must request the filing of a commitment petition. This is so
even if, as was the case here, independent professionals
performed an evaluation pursuant to section 6601, subdivision (f),
but did not both concur the person meets the SVP criteria. This
reading of section 6601 implements the Legislature’s purpose and
avoids an absurd result. “‘Once the intention of the Legislature is
ascertained, it will be given effect even though it may not be
consistent with the strict letter of the statute.’” (People v. Ali
(1967) 66 Cal. 2d 277, 280; see also Hudec v. Superior Court
(2015) 60 Cal. 4th 815, 828 [language of statute will not be given
literal meaning if absurd result obtains].)




                                18
                        CONCLUSION

      We discern no error in the pre-petition process and reverse
the order dismissing the petition.

              CERTIFIED FOR PUBLICATION




                              CURREY, J.

We Concur:



WILLHITE, Acting P.J.



COLLINS, J.




                               19